Citation Nr: 1712089	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  13-35 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1957 to March 1961.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Oakland, California Department of Veteran Affairs (VA) Regional Office (RO).  In January 2017, a videoconference hearing was held before the undersigned, and a transcript of the hearing is associated with the record.

The Board notes the Veteran's service connection claim specifically concerns his diagnosed PTSD.  The Board has duly considered whether the evidence or contentions in this case identify any other diagnosed psychiatric disorder that may manifest in the symptoms / impairment for which the Veteran seeks service connection in this case.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In this case, the Board notes no other psychiatric / mental health diagnosis for consideration, and the issue is appropriately characterized simply as entitlement to service connection for PTSD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is not shown to have engaged in combat; although the record does suggest that the Veteran currently has a diagnosis of PTSD, there is no credible supporting evidence corroborating the Veteran's reported in-service stressors, and any diagnosis of PTSD is not based on an in-service stressor event corroborated by credible supporting evidence.



CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claims on appeal addressed herein, VA has satisfied all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, the Board finds that, consistent with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veteran's January 2017 Board videoconference hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria, Factual Background, and Analysis

The Veteran contends that he has PTSD related to his military service and reported stressors therein.

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disabilities that are due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In addition to the above legal criteria, service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

38 C.F.R. § 3.304(f)(2) provides that, for veterans who engaged in combat with the enemy and report a stressor related to that combat, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  The Board notes that the Veteran does not contend, nor do his service records suggest, that he engaged in combat; his reported in-service stressors are not related to participation in combat, and the provision of 38 C.F.R. § 3.304(f)(2) does not apply in this case.

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  These amendments pertain to claimed stressors that are related to a veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).  They are not relevant to the Veteran's claim on appeal.

The Board preliminarily notes that the Veteran's VA medical records reflect that he has been receiving treatment for a diagnosis of PTSD.  An April 2007 VA medical report indicates that the Veteran completed a PTSD screening in which he denied having "ever had any experience that was so frightening, horrible, or upsetting that" he had recently (within the prior month) had experienced nightmares, or avoidance of related thoughts, or hypervigilance, or felt numb or detached.  The screen was negative for PTSD and the Veteran's score on the screen was 0.  Subsequently, however, the Veteran filed a claim of entitlement to service connection for PTSD in September 2009.  The Veteran became a patient at a VA Mental Health Clinic in December 2009 and was diagnosed with PTSD, as documented in an October 2013 letter from that clinic.  An August 2013 VA treatment report discusses that the Veteran identified his "traumatic event in his past when he was forced to pick up the pieces of his friend who died in a plane crash."  This stressor description was again referenced in a January 2014 VA treatment report.

Acknowledging the indications of record that the Veteran has received treatment for a diagnosis of PTSD, the primary difficulty with the Veteran's claim in this case is the absence of corroborating evidence regarding the Veteran's reported in-service stressor events.

The Board notes that the Veteran's service records contain no suggestion of any psychiatric symptoms or diagnosis.  The Veteran's March 1961 service separation medical examination report shows that the Veteran was clinically evaluated to be "Normal" with regard to his psychiatric health at the conclusion of his military service.  The Veteran has not specifically testified or submitted evidence to otherwise suggest that PTSD symptomatology manifested during his period of service (or proximately thereafter).  As this case does not involve any evidence or contention of an in-service onset of PTSD manifestations, the Board's focus turns to consideration of whether any in-service stressor event has been established to serve as a potential basis for an award of service connection for the Veteran's post-service diagnosis of PTSD.

The Veteran has identified three stressor events in two VA Form 21-0781 submissions dated in September 2009.

First, the Veteran recalled an incident in June 1959 at Kingsville Naval Auxiliary Air Station, Texas, in which the Veteran was "working on the Flight Line, where aircraft are parked," and a fellow-serviceman working as a "Plane Captain" was "about 6 feet" away from the Veteran when "a standard safety procedure ... went wrong."  The Veteran described that "[t]wo rounds from the plane[']s guns were not removed" properly and "the two remaining rounds went off and hit the Plane Captain.  He was literally torn apart, with body parts flying in all directions."  (This stressor is hereinafter identified as "stressor #1.")

The Veteran's other two reported stressors are also associated with the Veteran's service at the same Naval Auxiliary Air Station, and these other two stressors feature the Veteran's recollections of being assigned to recover body parts from aircraft crash sites.  The Veteran reports that he recovered body parts at the site of a training flight crash in January 1960 (hereinafter identified as "stressor #2"), and then again was assigned to recover the body parts of another fellow-serviceman at a site of a training flight crash in June 1960 (hereinafter identified as "stressor #3").

The Veteran reported the identity of the casualty for stressor #3 as "Ensign F.," (he identified the full last name) but the Veteran was unable to recall the names of the casualties in stressor #1 or stressor #2.

In September 2009, the Veteran's representative submitted a written statement describing difficulties in efforts to obtain corroborating evidence of the Veteran's claimed stressors.  This statement explains that contact with "the Command Group, for Kingsville NAS," with "the Naval Aviation Museum, in Pensacola, FL," and with "the U.S. Naval Safety Center" revealed that documentation of the type that may corroborate the Veteran's claimed stressors was not available aside from what may be researched based upon the identified name of a casualty (unless sufficient corroboration could be accomplished by generally "[c]onfirming that deaths from training accidents happened at the Kingsville Naval Auxiliary Air Station, between 1958-1960").

In November 2009, the RO sent the Veteran a letter asking for further specific details regarding the reported stressors.  In December 2009, the Veteran responded with a letter reiterating the specific asserted date of each stressor event, and informing the RO that he did not receive a referenced PTSD stressor questionnaire.  In April 2010, the RO sent a new letter to the Veteran including the missing questionnaire.  In May 2010, the Veteran submitted a written statement explaining that "I do not have any additional information to provide in support of my claim," and reiterated that he had "submitted two 21-0781 stressor statements with exact dates of the incidents that occurred in Kingsville Texas."

In May 2010, an RO request for service department records research made through the Defense Personnel Records Information Retrieval System (DPRIS) resulted in a response explaining: "The Naval History & Heritage Command (NHHC), Aviation Branch, Washington, Navy Yard, DC, the custodian of U.S. Navy aviation histories and other documentation, does not maintain 1959 unit or other records for the US Naval Auxiliary Air Station."  The response instructed: "In order for us to conduct additional research, [the Veteran] must provide the full name of the casualty."

Also in May 2010, the RO's internal Joint Services Record Center (JSRRC) team member issued a "Formal finding of a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD."  The document shows that the pertinent information and evidence was considered, and explains that "[t]he JSRRC was unable to verify the veteran's stressor reference [featuring] the death of a sailor on or about June 1, 1959 at Kingsville Naval Auxiliary Air Station as a result of an accident aircraft weapon discharge," and "[n]o further research on this stressor can be completed unless the veteran can provide us the name of the sailor killed."  Further, the document shows that "[t]he veteran's additional stressor in reference to his participation on a team that recovered the body parts of one or more airplane crash victims on or about January 5, 1960 is not noted in the veteran's personnel records...."  The document presents the formal conclusion that "there was insufficient evidence of record to corroborate a reported stressor."

Following the RO's June 2010 rating decision denying the Veteran's claim, the Veteran's August 2010 notice of disagreement pointed out that he did identify the name of the casualty associated with stressor #3.  In November 2010, the Veteran submitted a copy of a page from a newspaper from Kingsville, Texas, dated Wednesday, October 1, 1958.  The submitted newspaper page includes a story with the headline: "F. Killed As Chute Fails On Ejection."  The associated story describes an event that occurred "on Friday of last week," or September 26, 1958.  The story describes that "Ensign R. F. [full name provided], 22, was killed on Friday of last week when his parachute failed to function properly as he ejected from an F9F-8T jet training plane some 17 miles north of Freer.  He was the instructor in the plane."  The story further describes that "the student, ejected from the plane and suffered minor injuries as he landed....  The two were on a routine training flight when trouble forced them to eject about 11 o'clock Friday morning....  The riderless plane crashed in the brushland."

In August 2013, the RO initiated new research to attempt to corroborate the Veteran's claimed stressor event involving a plane crash.  A November 2013 response from the service department through DPRIS reiterates that the NHHC does not maintain command histories for the pertinent Naval Air Station at the pertinent time, but discusses that the "other available historical information" indicates that a serviceman was killed in a training jet crash upon takeoff from the same Naval Air Station in May 1961 (after the Veteran's separation from active duty service).  The DPRIS report describes: "After extensive research we were unable to locate an aircraft crash near Auxiliary Naval Air Station Kingsville during the indicated period."  The DPRIS report instructs that "[i]n order to conduct additional research on behalf of [the Veteran], more information is needed.  Such information should include the squadron designation, the type of aircraft, and the full name of the casualty."

In November 2013, the JSRRC issued a new "Formal finding of a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD."  The report concludes that the "[s]tressor could not be verified," noting that "[t]he JSRRC reports there were no reports of an aircraft crash or body recoveries within the timeframe of June 1960 [the time identified by the Veteran's report of the stressor]," and that "[t]he newspaper article submitted ... stated that Ensign R. F. was killed due to his parachute failing to open when he ejected from his F9F-8T Jet training plane ... [and] is dated October 1, 1958, not within the timeframe [the Veteran] states he witnessed and was involved in the recovery of bodies."

The Veteran testified at a Board hearing in January 2017, and asserted that recalling stressor details was "quite difficult because we're going back over 50 years ....  I can't remember all the details of dates and such," and that his prior stressor reports identified dates as "a wild guess."  However, the Veteran stated that "[v]isually I can remember it, I don't have any problems remembering things I see ....," and that in this regard his recollection was "quite vivid."  The Veteran emphasized that "I just can't remember the exact dates on it."  In this manner, the Veteran explained why the date he reported for stressor #3 did not correspond to the date of the accident described in the newspaper article submitted to corroborate that stressor.

The Veteran then described details of his recollection of stressor #3, featuring Ensign F., including that "we had to go to pick up the pieces of this airplane," that "javelina hogs .... had already been in there and ate on the body some what was left of it," and "they give you a little, little white box and told you just scrape up what you could find of him and so they got something to bury."  The Veteran referred to "what was left after he had hit the ground I guess doing 3 and 400 mile an hour," explaining that "the flying [tail] on the airplane that creates the up and down of it had got stuck in the up position and forced the nose down and he's probably doing oh 250 to 300 mile an hour," such that "when he (...inaudible) out of the plane it drove him straight into the ground and you know there's just nothing left."  Notably, the Veteran also testified that he "could remember the clothes but we were wearing protective clothes, fall weather jackets and such."

In light of the Veteran's significant presentation of the newspaper article evidence and new testimony concerning stressor #3, the Board has carefully considered and evaluated the presented information together with the details of the Veteran's original September 2009 statement describing his recollection of the event.  The Veteran's original statement asserted that "[i]n June of 1960" he was "put on a detail to go to a plane crash site" associated with the death of "Ensign F."  He described that "they gave us small boxes to [put] what we found into," and "[w]e literally scooped bits of flesh and internal organs into our boxes."  Notably, the Veteran described: "The actual cockpit was covered in a red slim[e] of blood, tissue and brain matter," and "The smell was over-powering because of the high summer heat."  The Veteran also described that "Shore patrol ... conducted patrols to keep the wild pigs away from the remains...."

The Board does note that the timing discrepancy between the event described in the newspaper article and that originally reported by the Veteran is of a significant size: 21 months.  But furthermore, the Board notes that the Veteran's original description was not only mistaken on the year, but the time/season within a year.  The Board finds it notable that prior to the addition of the newspaper evidence to the record, the Veteran gave a specific date for the stressor in September 2009, and emphasized in May 2010 that he had provided the "exact dates of the incidents."  He made no suggestion that his identification of the "exact" date was actually a "wild guess," as he later described during his January 2017 hearing.  The Board finds it notable that the Veteran only changed his characterization of the reported June 1960 date from "exact" to "wild guess" after it became apparent that that the newspaper evidence of record would otherwise conflict with his testimony.

More significantly, the Veteran's January 2017 Board hearing testimony indicated that although he struggles to recall dates, he otherwise retains a "vivid" recollection of the details of the stressor event; yet there are significant discrepancies regarding the Veteran's testimony on critical details beyond the recollection of a particular date.  When the Veteran originally reported that the event occurred in June 1960, he matched his report of the June occurrence with his recollection of correspondingly hot weather, describing "the high summer heat."  Yet, after the addition to the record of the newspaper article identifying that Ensign F. died in late September of 1958, the Veteran's January 2017 hearing testimony before the Board referred to recalling wearing "fall weather jackets and such."  The Board notes the contrast in these two descriptions; even while acknowledging that the Veteran's hearing testimony described wearing protective clothing due to searching in "the thorns and the cactus and the thistles and, and the brush," the specific description of "fall weather jackets" appears to be at odds with the prior description of recalling "the high summer heat."

Furthermore, the Veteran's original September 2009 written testimony and his January 2017 Board hearing testimony appear to describe the location of the remains of Ensign F. and the plane-crash site as a single location, including with the notable September 2009 description that "The actual cockpit was covered in a red slim[e] of blood, tissue and brain matter," and his January 2017 description of having "to pick up the pieces of this airplane" together with being asked to "scrape up what you could find of him and so they got something to bury."  However, the newspaper evidence suggests that Ensign F. was not in or near the airplane when he was killed.  The newspaper evidence indicates that Ensign F. was "Killed As Chute Fails On Ejection," explaining that "his parachute failed to function properly as he ejected" from the plane, and that "[t]he riderless plane crashed in the brushland."  The other serviceman aboard the plane ejected and landed with only "minor injuries."  This information appears inconsistent with the Veteran's account.  The Board is unable to reasonably reconcile the newspaper-reported fact that the plane was "riderless" when it crashed with the Veteran's description of human remains throughout the plane's cockpit.  The Board is unable to adequately explain why the newspaper story would describe the death as attributed to a parachute malfunction if the Veteran is correct in essentially describing that the Veteran was killed in the plane-crash itself at the site of the crash; the Board finds it reasonable to expect that a death in a plane crash would be described differently than a death due to a parachute malfunction upon ejecting from a failing plane.

In light of these discrepancies, the Board is unable to find that there is credible supporting evidence that stressor #3, as reported by the Veteran, actually occurred in the manner described by the Veteran in his account of exposure to the event.  Although the newspaper article indicates that an Ensign F. was killed in an event resulting from an accident during a training flight near the Veteran's location, the Veteran's description of his own traumatic involvement in stressor #3 features critical details that are not corroborated by the newspaper evidence, nor any other evidence of record.  Absent such corroboration, the Veteran's own lay statements alone cannot establish a valid stressor to which his PTSD may be attributed for the purposes of considering entitlement to service connection.  The Board notes that the lack of corroboration of the Veteran's claimed stressor prevents the Board from granting service connection for PTSD on the basis of that stressor regardless of whether or not such stressor may be considered by a mental health professional to be sufficient to support a diagnosis of PTSD.

The only remaining alleged stressors are: stressor #1 featuring the Veteran witnessing the violent death of the Plane Captain on the flight line during the accidental discharge of a plant's weapon, and stressor #2 featuring another instance of the Veteran reportedly collecting remains at the site of a plane crash (an earlier plane crash than that featured in stressor #3).  The Veteran's representative explained in September 2009 correspondence that his own research efforts and correspondence with service department resources revealed that no adequate documentation of these stressors was available and that further research would require the Veteran to identify a casualty by name, which the Veteran has been unable to do for stressors #1 and #2.  The May 2010 responses from DPRIS and JSRRC, together, indicate that there is only limited documentation from the pertinent Naval Auxiliary Air Station from the pertinent period, and the JSRRC formally determined it was unable to find corroboration of stressor #1 and stressor #2 within the available information and resources.  The November 2013 responses from DPRIS and JSRRC further indicate that "extensive research" for an expanded time period (including beyond the Veteran's period of service) identified only a further training crash flight in the pertinent area after the Veteran's separation from service.

Based upon the information provided by the Veteran, the RO has substantially completed all appropriate actions to direct research of these stressors and discover corroborating evidence from available service department resources.  The JSRRC and service department resources have indicated that the available avenues of research have revealed no corroboration of the Veteran's claimed stressors, and that further research is not possible without additional information such as the name of a casualty involved.  The Veteran has made clear that he has provided all of the information he can and that he does not know the names of the casualties involved in stressor #1 or stressor #2.  Thus, the Board must conclude that the evidentiary record has been appropriately developed to the fullest extent reasonably possible, and there is no evidence corroborating reported stressors #1 and #2.

Consequently, the Board finds no evidence establishing a stressor, injury, or event in service to which any PTSD pathology could be related.  In summary, the Board finds that the Veteran has not presented credible evidence establishing threshold requirements (a corroborated stressor) of service connection for PTSD.  As such, there is no basis upon which the Board may reasonably afford the Veteran the benefit-of-the-doubt, and the claim cannot be granted.  The appeal must be denied.


ORDER

Entitlement to service connection for PTSD is denied.



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


